Exhibit 10.1

AMENDMENT NO. 1
to
 
FIRST AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


April 26, 2011


This Amendment No. 1 (this “Amendment”) to the First Amended and Restated
Employment Agreement dated December 17, 2008 (the “Employment
Agreement”) between LINN OPERATING, INC., a Delaware corporation (the
“Company”), and ARDEN L. WALKER, JR. (the “Employee”) is effective, subject to
the terms set forth below, as of the date first set forth above (the “Effective
Date”) on the terms set forth herein.  LINN ENERGY, LLC, a Delaware limited
liability company, and the one hundred percent (100%) parent of the Company
(“Linn Energy”), is joining in this Amendment as it is a party to the Employment
Agreement for the limited purposes of reflecting its agreement to the matters
set forth therein as to it, but its joinder in this Amendment is not intended to
make Linn Energy the employer of the Employee for any purpose.  Capitalized
terms used and not defined herein shall have the meanings ascribed to such terms
in the Employment Agreement.
 
WHEREAS, Employee has been promoted to the office of Executive Vice President
and Chief Operating Officer and accordingly, the parties, intending to be
legally bound, agree as follows:
 
1.
Section 1.1 of the Employment Agreement is hereby amended in its entirety and
replaced by the following:



 
1.1
Employment; Titles; Reporting. The Company agrees to continue to employ the
Employee and the Employee agrees to continue employment with the Company, upon
the terms and subject to the conditions provided under the Employment Agreement,
as amended by this Amendment.  During the Employment Term, the Employee will
serve each of the Company and Linn Energy as Executive Vice President and Chief
Operating Officer. In such capacity, the Employee will report to the President
and Chief Executive Officer of the Company and Linn Energy (“CEO”) and otherwise
will be subject to the direction and control of the Board of Directors of Linn
Energy (including any committee thereof, the “Board”), and the Employee will
have such duties, responsibilities and authorities as may be assigned to him by
the CEO from time to time and otherwise consistent with such position in a
publicly traded company comparable to Linn Energy which is engaged in oil and
natural gas acquisition, development and production.



2.
Section 3.1 of the Employment Agreement is hereby amended by replacing the “not
less than $240,000” in the second line thereof with the phrase “not less than
$415,000”.


 
 

--------------------------------------------------------------------------------

 

3.
Section 6.4(b) of the Employment Agreement is hereby amended as follows:



 
a.
In Section 6.4(b)(i) by replacing the phrase “will be equal to two times the sum
of” in the first sentence thereof with the phrase “will be equal to two and a
half times the sum of”.



 
b.
In Section 6.4(b)(ii) by replacing the first sentence thereof with the
following: “The Company will pay the same COBRA Coverage described in Section
6.4(a)(iii), except that the term of the Medical Benefits following the Benefit
Measurement Date, with respect to both the Employee’s right to participate in a
health insurance policy as set forth in Section 6.4(a)(iii) and the Company’s
Medical Reimbursement obligation as set forth in Section 6.4(a)(iv), shall be
twelve (12) months instead of (6) months.”



4.
The provisions of the Employment Agreement, as amended by this Amendment, shall
remain in full force and effect in accordance with its terms following the
effective date of this Amendment.



IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.
 

 
LINN OPERATING, INC.
         
By:
/s/ Mark E. Ellis
 
Name:
Mark E. Ellis
 
Title:
President and Chief Executive Officer
     
EMPLOYEE
           
/s/ Arden L. Walker, Jr.
   
Arden L. Walker, Jr.
     
For the limited purposes set forth herein:
     
LINN ENERGY, LLC
         
By:
/s/ Mark E. Ellis
 
Name:
Mark E. Ellis
 
Title:
President and Chief Executive Officer




--------------------------------------------------------------------------------